                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ESURANCE PROPERTY &                         )
CASUALTY INSURANCE                          )
COMPANY,                                    )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         ) CIVIL ACTION NO. 19-404-CG-B
                                            )
DENISE MICHELLE BEASLEY, et                 )
al.,                                        )
                                            )
       Defendants.                          )


       FINAL JUDGMENT BASED ON SETTLEMENT AGREEMENT

      The parties moved jointly for order of final judgment based on settlement

agreement (Doc. 68). The Court has reviewed the motion and attached settlement

which settles all of the presently known issues between all existing parties in this

case. Upon consideration, it is hereby ORDERED, ADJUDGED, and DECREED:

      1. The Clerk shall pay the following out of the funds deposited in this Court

      by Plaintiff Esurance Property & Casualty Insurance Company (“Esurance”):

             A. To DHHS Medicare, $35,000.00, payable to "Medicare;"

             B. To Baldwin Emergency Physicians, P.C. $1,684.00;

             C. To Lifeguard Ambulance Service, LLC $2,967.67;

             D. To Denise Michelle Beasley $2,000; and

             E. To Dellree Beasley $53,384.03 less any fees owed to the Clerk.
2. The Clerk's fee for handling of the funds shall be deducted from accrued

interest, and in the event accrued interest amount is deficient for the Clerk's

fee, then the remaining Clerk's fee amount shall be deducted from the

$53,384.03 payment to Dellree Beasley.

3. Carolyn D. Coleman and William Coleman, shall be forever and completely

discharged and released by Defendants from any and all liability for claims,

whether brought or capable of having been brought in this litigation, arising

out of or relating in any way to the insurance Policy.

4. Esurance and its insureds, Carolyn D. Coleman and William Coleman,

shall be dismissed with prejudice, with each party to bear their own costs,

and all claims, cross-claims, and counterclaims which were or could have

been asserted against Esurance or its insureds, Carolyn D. Coleman and

William Coleman, are dismissed with prejudice.

5. All other claims that have or could have been filed by and between any

parties in this matter relating to the Policy Proceeds are hereby dismissed,

with prejudice, with each party to bear their own costs.

6. DHHS-Medicare may pursue reimbursement of Medicare conditional

payments related to the April 1, 2018 accident, including payments

compromised as part of this joint settlement, in the event Defendant, Dellree

Beasley, receives an additional judgment, award, or settlement related to the

April 1, 2018, incident.




                                    2
7. All claims having been resolved upon payment of the funds listed above,

this entire case is DISMISSED WITH PREJUDICE.

DONE and ORDERED this 9th day of March, 2020.



                         /s/ Callie V. S. Granade
                         SENIOR UNITED STATES DISTRICT JUDGE




                                  3
